Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 10, 1975 because she voluntarily left her employment to follow her spouse to another locality. Claimant’s insistence that she voluntarily left her employment because she couldn’t support herself and her recently disabled husband in this State, and that her husband followed her to North Carolina, her native State, does not make her voluntary separation from employment one with good cause. (Labor Law, § 593.) Claimant concedes that her husband doesn’t require any special care. There is no evidence in the record that economic conditions in North Carolina are any better than those in New York. Claimant could have stayed in New York and continued working for her employer. Her job termination, therefore, was for a personal and noncompelling reason and there is substantial evidence in the record to support this conclusion of the board. It cannot be disturbed. Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.